Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  it is likely claim 18 was intended to be dependent on claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20140084398 to Oĝuz et al. (Oĝuz), known to applicants as early as 9/26/2012 and not disclosed in an information disclosure statement as required by 37 CFR § 1.56.
Regarding Claim 1, Oĝuz teaches an apparatus, comprising: 
a first magnetic layer 106 having a first magnetization; 
a first layer 108 comprising a first conductive material on the first magnetic layer; 
a second magnetic layer 110 having the first magnetization on the first layer; 
a second layer 112 comprising a second conductive material above the second magnetic layer; and 
a stack 120
 on the second layer, wherein the stack comprises a stack of bilayers 120, wherein each of the bilayers comprises a third magnetic layer 121A having a second magnetization (no requirement that first and second magnetization be different or the same) and a non-magnetic layer 121B on the third magnetic layer.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20180197589 to Tang et al. (Tang).
Regarding Claim 1, Tang teaches an apparatus, comprising: 
a first magnetic layer 104 having a first magnetization; 
a first layer 106 comprising a first conductive material on the first magnetic layer; 
a second magnetic layer 118 having the first magnetization on the first layer; 
a second layer 110 comprising a second conductive material above the second magnetic layer; and 
a stack 112 on the second layer, wherein the stack comprises a stack of bilayers 120’, wherein each of the bilayers comprises a third magnetic layer 121 having a second magnetization (113 vs. 105) and a non-magnetic layer 122 on the third magnetic layer.

Regarding Claim 7, Tang teaches the apparatus of claim 1, wherein the first magnetization is substantially antiparallel to the second magnetization (113 vs. 105).

Regarding Claim 9, Tang teaches the apparatus of claim 1, wherein the stack comprises between 3 and 10 bilayers (3 bilayers shown).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2- are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Oĝuz.
Regarding Claim 2, Tang teaches the apparatus of claim 1, but does not explicitly teach that the first magnetic layer has a thickness between 0.3 nm and 0.6 nm.  However, Oĝuz teaches in [0024] that the thickness of the first magnetic layer may be under 1 nm and directly affects its resistance. Therefore, the thickness of the first magnetic layer is a result effective variable, optimization of which is within the purview of the person of ordinary skill (MPEP 2144.05(II)B)).

Regarding Claim 3, Tang teaches the apparatus of claim 1, but does not explicitly teach that the second magnetic layer has a thickness between 0.4 nm and 0.8 nm. However, Oĝuz teaches in [0024] that the thickness of the second magnetic layer directly affects its stability. Therefore, the thickness of the first magnetic layer is a result effective variable, optimization of which is within the purview of the person of ordinary skill (MPEP 2144.05(II)B)).

Regarding Claim 4, Tang teaches the apparatus of claim 1, but does not explicitly teach that the first layer has a thickness between 1 nm and 2.0 nm. However, the range of thicknesses for 106 and 108 provided by Oĝuz may be combined to overlap the claimed range. See MPEP 2144.05(I).

Regarding Claim 5, Tang teaches the apparatus of claim 1, wherein each of the first magnetic layer include cobalt [0031] but is silent regarding the second layer.  However, Oĝuz teaches both layers may include Co. It would have been obvious to the person of ordinary skill at the time of filing to modify Tang with Oĝuz since Tang is silent regarding the material, motivating those of ordinary skill to seek out such teachings to practice the invention of Tang.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oĝuz in view of U.S. Pat. Pub. No. 5594933 to Hayashi et al. (Hayashi).
Regarding Claims 6, 8 and 10, Oĝuz teaches the apparatus of claim 1, but does not explicitly teach that the first layer and non-magnetic layer comprises platinum, wherein the non- magnetic layer in the stack of bilayers comprises platinum, and wherein the first layer comprising platinum has a thickness that is less than a combined thickness of the non- magnetic layers comprising platinum in the stack of bilayers. 
However, in analogous art, Hayashi teaches that Pt should be used as nonmagnetic materials in an MRAM (Col. 2 lines 30-36).  It would have been obvious to the person of ordinary skill at the time of filing to modify Oĝuz to include platinum non-magnetic layers to reduce or prevent deterioration of the magnetic materials, as taught by Hayashi in the quoted section.  Alternatively, Hayashi teaches adding platinum layers to reduce magnetic degradation. In such an interpretation, the Pt layer would be in addition to 108 of Oĝuz. The thickness of the non-magnetic layer directly affects its resistance and therefore may be optimized as a result effective variable (MPEP 2144.05(II)(B)). 



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oĝuz.
Regarding Claims 11, Oĝuz teaches the apparatus of claim 1, but does not explicitly teach that the first magnetic layer, the conductive layer and the second magnetic layer comprise a combined first volume, wherein the stack of bilayers comprises a second volume, and wherein the first volume is less than the second volume.  However, Oĝuz teaches that the tunneling layer 108 may be up to 2 nm, where each layer in stack 120 is .2nm. Therefore, there are embodiments envisioned where the first stack is greater than 2nm and the second stack is under 1nm. See MPEP 2144.05(I).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oĝuz in view of U.S. Pat. Pub. No. 20090039879 to Dieny.
Regarding Claims 11, Oĝuz teaches the apparatus of claim 1, but does not explicitly teach that the second conductive material comprises tantalum, tungsten, iridium or ruthenium, and wherein the second layer has a thickness between 0.5nm and 1 nm.  However, Dieny teaches tunnel barriers should comprise Ta, Ru or Ir. It would have been obvious to the person of ordinary skill at the time of filing to modify Oĝuz with the teaching of Dieny to provide high spin orbit coupling, as taught by Dieny [0119].









Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not show the structure in between the electrode and the SAF.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EVREN SEVEN/Primary Examiner, Art Unit 2812